Citation Nr: 0318387	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing on February 13, 2002.  A copy of 
the transcript of that hearing has been associated with the 
record on appeal.

In December 2002, the Board informed the veteran that it was 
undertaking additional development for the issue of service 
connection for PTSD.  Specifically, VA treatment records from 
June 1996 to March 2003 were obtained, as well as records 
from the Social Security Administration.  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit invalidated the regulation that authorizes the Board 
to undertake development and decide a claim based on that 
evidence, absent a waiver of RO consideration by the veteran. 
(38 C.F.R. § 19.2(a)(2)).  See, DAV v. Sec'y of Veterans 
Affairs, No 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003).  The veteran has not waived RO 
consideration in this case.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran contends that he should be granted service 
connection for PTSD.  As indicated above, the Board has 
obtained additional evidence that is pertinent to this 
appeal.  This evidence has been obtained after the RO issued 
the Statement of the Case (SOC).  Also, the RO has not 
reviewed this new evidence in the first instance and the 
veteran has not waived the right to have this new evidence 
considered originally by the RO.  The Board's authority to 
issue a decision in the first instance based on evidence 
developed by the Board has been invalidated.  The Board has 
obtained additional medical evidence that is pertinent to the 
veteran's claims, which the RO has not yet reviewed.  
Therefore, due process considerations mandate that this case 
be remanded to have the RO review the evidence in the first 
instance and issue a Supplemental Statement of the Case 
(SSOC) if the benefit sought on appeal remains denied.  The 
RO should determine what stressor(s) has/have been verified 
and schedule a psychiatric examination to determine if the 
veteran has PTSD and to determine if the PTSD is related to 
service including whether or not his verified stressors are 
the type of experiences that can be expected to cause PTSD.

Accordingly, this case is remanded for the following 
additional development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.156, 3.159, 3.326(a) (2002) 
are fully complied with and satisfied.  

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  In rendering this 
determination, the attention of the RO is 
directed to the veteran's statements in 
November 1998, September 2000 and at his 
Board hearing in February 2002 and the 
response from the U.S. Armed Forces 
Service Center for Research of Unit 
Records (USASCRUR) in October 2000.  The 
RO must specifically render a finding as 
to whether the appellant "engaged in 
combat with the enemy."  If the RO 
determines that the record establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or stressors 
in service it has determined are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
afforded an examination by a board of two 
VA psychiatrists, if available, who have 
not previously examined him to determine 
the diagnoses of all psychiatric disorders 
that are present.  The RO must specify for 
the examiners the stressor or stressors 
that it has determined are established by 
the record and the examiners must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims folder.  If a 
diagnosis of PTSD is made, the examiners 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.  The examination report 
should include the complete rationale for 
all opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, such 
as the Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiners prior to the 
examination.  

4.  The RO should review all the evidence 
in the veteran's claims file, including 
the additional VA treatment records, and 
the Social Security records and the 
results of the VA examination.  The RO 
should then readjudicate the veteran's 
claim for service connection for PTSD.  
If, after readjudication, any benefit 
sought on appeal remains denied, the RO 
should issue an SSOC explaining to the 
veteran and his representative the 
rationale for the continued denial and 
giving them an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration if the claim remains denied.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




